—Judgment, Supreme Court, New York County (Alvin Schlesinger, J.), rendered January 9, 1991, convicting defendant, upon his guilty plea, of manslaughter in the first degree, criminal use of a firearm in the first degree, and criminal possession of a weapon in the second degree, and sentencing him to concurrent terms of 6 to 18 years, 9 to 18 years, and IV2 to AV2 years, respectively, unanimously affirmed.
Defendant’s claim that his plea was not knowing or volun*351tary, is not preserved for appellate review as a matter of law (People v Galvan, 197 AD2d 394), and we decline to review it in the interest of justice. If we were to review it, we would find that defendant’s admission that he shot the victim with the intention of causing him "some harm” did not negate an essential element of the manslaughter charge to which he was pleading, and that the allocution was a sufficient acknowledgment of guilt even though it did not track the statutory language (see, supra). We would also find no merit to defendant’s argument that the plea was not knowing because he was not informed that a consequence of pleading would be to render him a predicate felon (People v Silvers, 163 AD2d 71). We perceive no abuse of sentencing discretion. Concur — Ellerin, J. P., Kupferman, Ross, Nardelli and Williams, JJ.